           Case 1:20-cv-00607-CCC Document 9 Filed 04/20/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

GIORGI BULEISHVILI,                         :   CIVIL ACTION NO. 1:20-CV-607
                                            :
                    Petitioner              :   (Chief Judge Conner)
                                            :
              v.                            :
                                            :
ANGELA HOOVER, in her Official              :
Capacity as Warden of the Clinton           :
County Correctional Facility,               :
                                            :
                    Respondent              :

                                       ORDER

      AND NOW, this 20th day of April, 2020, upon consideration of petitioner

Giorgi Buleishvili’s petition (Doc. 1) for writ of habeas corpus pursuant to 28 U.S.C.

§ 2241, and for the reasons set forth in the accompanying memorandum, it is hereby

ORDERED that:

      1.      Buleishvili’s petition (Doc. 1) for writ of habeas corpus pursuant to 28
              U.S.C. § 2241 is DENIED.

      2.      The Clerk of Court shall CLOSE this case.



                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania
